                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

MATTHEW CLOUGH,                         )
                                        )
             Plaintiff,                 )
                                        )
      v.                                )     2:19-cv-00050-JAW
                                        )
BROCK SERVICES, LLC,                    )
                                        )
             Defendant.                 )


              ORDER ON MOTION TO COMPEL ARBITRATION

      A former employer moves to compel arbitration in regard to a former

employee’s lawsuit asserting claims under the Maine Whistleblowers’ Protection Act

and the Maine Human Rights Act. At issue is whether the parties’ prior arbitration

agreement was superseded by a subsequent employment agreement. Concluding the

parties delegated the resolution of this gateway issue to the arbitrator and that the

defendant has not waived its right to compel arbitration, the Court grants the motion

to compel arbitration but stays this case pending the results of the arbitration.

I.    BACKGROUND

      A.     Procedural History

      On January 29, 2019, Matthew Clough filed a complaint against Brock

Services, LLC (Brock Services) asserting claims of retaliation under the Maine

Whistleblowers’ Protection Act (MWPA), 26 M.R.S. §§ 833 et seq., and the Maine

Human Rights Act (MHRA), 5 M.R.S. §§ 4633 et seq. Compl. (ECF No. 1). On March

29, 2019, Brock Services filed a motion to compel arbitration. Def.’s Mot. to Compel
Arbitration (ECF No. 12) (Def’s Mot.). On April 1, 2019, Mr. Clough filed a response

in opposition to Brock Services’ motion to compel arbitration. Pl.’s Opp’n to Mot.

Compel Arbitration (ECF No. 14). On April 15, 2019, Brock Services filed its reply.

Def.’s Reply in Support of its Mot. to Compel Arbitration (ECF No. 15) (Def.’s Reply).

        On April 23, 2019, Mr. Clough filed a motion requesting the Court hold oral

argument on Brock Services’ motion to compel arbitration, which the Court granted

on April 24, 2019. Mot. for Oral Argument (ECF No. 16); Order (ECF No. 17). On

July 26, 2019, the Court held oral argument in this case along with a parallel case,

Moss v. Brock Services, 2:19-cv-00084-JAW. Min. Entry (ECF No. 21).

        B.      Factual Background 1

        Matthew Clough is a resident of Portland, Maine. Compl. ¶ 1. Brock Services

is a Texas limited liability company and is a subsidiary of the Brock Group, which is

a Texas corporation. Id. ¶ 2. Brock Services has a branch located in Gorham, Maine.

Id. Brock Services “provides industrial services, including soft craft services, labor

support, and materials for capital projects, maintenance, and facility turnarounds in

a variety of industries . . ..” Def.’s Mot., Attach. 1, Aff. of Amy Beck, ¶ 6 (ECF No. 12-

1) (Beck Aff.). 2




1       In deciding a motion to compel arbitration, the Court may consider facts alleged in the
complaint as well as the arbitration agreement documents the parties submitted in connection with
the motion. See Rivera-Colon v. AT&T Mobility Puerto Rico, Inc., 913 F.3d 200, 203 n.2 (1st Cir. 2019);
Soto v. State Indus. Prods., Inc., 642 F.3d 67, 72 n.2 (1st Cir. 2011) (a motion to compel arbitration is
made pursuant to the Federal Arbitration Act, 9 U.S.C. § 4, and is not controlled by Federal Rules of
Civil Procedure 12(b)(6) or 12(c)).
2       The numbering for the attachments submitted with Brock Services’ motion differs from the
ECF attachment numbering; the Court refers to the ECF attachment numbering.

                                                   2
      In 2011, Mr. Clough was hired by Brock Services as a safety coordinator.

Compl. ¶ 6; Beck Aff. ¶ 3. Mr. Clough “met or exceeded performance expectations,

earned pay raises, and was promoted several times, most recently to Operations

Manager in 2014.” Compl. ¶ 7. As part of Mr. Clough’s onboarding process with

Brock Services, “he was apprised of the Dispute Resolution Policy and as a condition

of his employment, [which] he signed . . . on August 10, 2011.” Beck Aff. ¶ 4. In

relevant part, the Dispute Resolution Policy states:

      Each, every, any and all claims, disputes and/or controversies now
      existing or later arising between or among the Parties, or between or
      among the employees of The Brock Group and any other person or entity
      constituting the Company or a Company Customer, whether now known
      or unknown, arising out of or related to employment or termination of
      employment with The Brock Group shall be resolved only through final
      and binding arbitration, pursuant to the Federal Arbitration Act, 9
      U.S.C. § 1, et seq., and not by way of court or jury trial. Such claims,
      disputes, and/or controversies, without limitation, include those arising
      out of or relating to: all issues of arbitrability, including but not limited
      to unconscionability and all grounds as may exist at law or in equity for
      the revocation of any contract, the interpretation or application of this
      Dispute Resolution Policy . . ..

Def.’s Mot., Attach. 2, Dispute Resolution Policy, ¶ 1 (ECF No. 12-2) (Arbitration

Agreement) (emphasis added). The Arbitration Agreement further provides:

      All Disputes shall be exclusively resolved by final and binding
      arbitration exclusively conducted under the JAMS Employment
      Arbitration Rules and Procedures (the “Arbitration Rules”) in effect at
      the time of the arbitration demand; provided however, any party may
      require, by written notice, that non-binding mediation be conducted in
      parallel with the arbitration demand process . . ..

Id. ¶ 3 (emphasis added).

      Mr. Clough acknowledged receipt of the Brock Group’s employee handbook on

August 11, 2011. Def.’s Mot., Attach. 4, Conditional Offer of Employment (ECF 12-4)

                                           3
(Acknowledgement of Receipt of Employee Handbook); Def.’s Mot., Attach. 3, Employee

Handbook, at 5 (ECF No. 12-3). Section 8.02 of the Employee Handbook states:

      All employees of the Company shall be subject to the Company’s Dispute
      Resolution Policy for resolution of all matters relating to the employee’s
      employment with the Company. This Dispute Resolution Policy shall be
      mutually binding on the Company and the employee and is a distinct
      and separate agreement from all other modifiable Company policy
      provisions. The employee acknowledges that the terms and conditions
      of the Dispute Resolution Policy has been provided to the employee as a
      separate document either through notice or as part of the employee’s
      hiring package. In addition, the employee may request a copy of this
      policy at any time by contacting the Human Resources Department.

      The Dispute Resolution Policy is a binding agreement and acceptance
      and/or continuation of employment with the Company constitutes
      knowing and voluntary acceptance and agreement to the terms and
      condition of the Dispute Resolution Policy. The Company hereby
      advises the employee to consult with legal counsel regarding the
      consequences of the Company’s Dispute Resolution Policy. The Dispute
      Resolution Policy does not in any way alter the “at-will” status of the
      employment relationship.

Employee Handbook § 8.02 (emphasis added).

      On August 24, 2011, Mr. Clough signed an “Agreement for Full-time

Administrative Employee” with Brock Services. Pl.’s Opp’n, Attach. 2, Agreement for

Full Time Administrative Employees, at 1 (ECF No. 14-2) (Employment Agreement).

The Employee Agreement does not contain an arbitration clause. See Employment

Agreement at 1-6. In paragraph fourteen, the Employment Agreement states:

      14. Miscellaneous. This Agreement constitutes the entire agreement of
      the parties, and no amendments or additions to the Agreement shall be
      binding unless in writing and signed by both parties. It is expressly
      understood and agreed that no oral representation, promise or
      condition, whether made before or after the signing of this Agreement,
      shall be binding upon any of the parties hereto. This Agreement cancels
      and supersedes any prior oral or written agreement between the parties



                                          4
        pertaining to the subject matter hereof. This Agreement shall be
        governed in all respects by the laws of the State of Maine.

Employment Agreement ¶ 14 (emphases added).

        Mr. Clough made various complaints and reports to Brock Services from June

2016 to October 2017. Compl. ¶ 8. Mr. Clough complained or reported the following:

        a)    Reports of wage and hour violations (failure to pay employees for
              work-related travel costs) – first reported in June or July of 2016
              and again in September and October 2017;

        b)    Reports to Human Resources about Brock’s violations of the
              FMLA and Maine’s drug-screening laws regarding a subordinate
              employee “RC” – reported in September and October 2017;

        c)    Reports that Brock was not in compliance with state or federal
              transportation laws or rules (failure to maintain logs, no annual
              driver tests, failure to keep DOT records) – reported several times
              but most recently in September and October 2017;

        d)    Reports that Brock was not in compliance with OSHA regulations
              (i.e., failure to maintain records, failure to properly inspect
              equipment, unsafe equipment on job sites) – reported in
              September and October 2017; and

        e)    Participation in an internal investigation conducted by Brock HR
              and outside counsel in response to allegations of race
              discrimination asserted by a subordinate employee “AM”, and in
              which he expressed his belief that Brock in fact engaged in race
              discrimination – in September and October 2017.

Id. Brock Services terminated Mr. Clough on November 1, 2017. Id. ¶ 9; Beck Aff. ¶

3.    Mr. Clough filed a charge of discrimination with the Maine Human Rights

Commission (MHRC) and obtained a Notice of Right to Sue. Compl. ¶ 5.

II.     POSITIONS OF THE PARTIES

        A.    Brock Services’ Motion




                                           5
      Brock Services asserts that Mr. Clough expressly agreed at the beginning of

his employment that any dispute he had with Brock Services would be submitted to

arbitration. Def’s Mot. at 1. Brock Services argues its agreement to arbitrate with

Mr. Clough is unambiguous and expressly encompasses his asserted claims. Id.

Brock Services says Mr. Clough acknowledged his agreement to arbitrate as part of

his employment and that “he continued his employment with Brock until November

1, 2017, with full knowledge that agreement to the Dispute Resolution Policy was a

pre-condition to, and an ongoing condition of, his employment . . ..” Id. at 4.

      Brock Services contends that Mr. Clough’s claims clearly fall within the

Arbitration Agreement’s scope as the agreement encompasses “[e]ach, every, any and

all claims, disputes and/or controversies now existing or later arising between or

among the Parties . . . arising out of or related to employment . . . . Such claims,

disputes, and/or controversies, without limitation, include those arising out of or

relating to [the] employment relationship . . . and all other federal, state, or other

statutory and common law claims including retaliation claims . . ..” Id. at 6 (citing

Arbitration Agreement ¶ 1) (alterations in original and emphasis omitted). Brock

Services claims that the United States Supreme Court “has made it clear that

arbitration agreements committing allegations of employment claims to arbitration

are properly enforced under the FAA, specifically including claims based on state and

federal human rights laws.” Id. (citations omitted).

      Brock Services argues its arbitration agreement with Mr. Clough exists and is

enforceable under Maine law, as Mr. Clough signed the Dispute Resolution



                                           6
Agreement, which states “[t]his Dispute Resolution Policy is a mutually binding

agreement between [Brock] and all employees. It is distinct, separate and different

from any other modifiable company policy provisions. The Dispute Resolution Policy

may not be changed or modified by [Brock], except with the acceptance of the

employee after 60 days notice.” Id. at 7.

      Lastly, Brock Services says it did not waive its right to compel arbitration via

its participation in the Maine Human Rights Commission investigation because “an

employer cannot waive its right to arbitration by failing to raise the arbitration

defense with the EEOC or by failing to initiate arbitration during the pendency of the

EEOC proceedings.” Id. at 8 (quoting Marie v. Allied Home Mortgage Corp., 402 F.3d

1, 15-16 (1st Cir. 2005)).

      Brock Services concludes that because all Mr. Clough’s claims are arbitrable,

the Court should dismiss this lawsuit. Id. at 9.

      B.     Matthew Clough’s Opposition

      Mr. Clough responds that there is no agreement to arbitrate because he and

Brock Services entered a superseding and fully integrated Employment Agreement

which did not mention submitting claims to arbitration and thus, the original

Arbitration Agreement was invalidated. Pl.’s Opp’n at 1. According to Mr. Clough,

there is no valid agreement to arbitrate under Maine law because “there is no

evidence that the parties intended to be bound by any aspect of August 10, 2011 DRP

and every indication that the parties intended the Employment Agreement as a

complete and final expression of their intent to control all aspects of their employment



                                            7
relationship.” Id. at 4. Mr. Clough says the superseding Employment Agreement

expresses “the clear intent of the parties to void and supersede the [Dispute

Resolution Policy] and any other prior oral or written agreement.” Id. (citation

omitted).

      In support of his argument, Mr. Clough cites Dasher v. RBC Bank (USA), 745

F.3d 1111 (11th Cir. 2014) and contends that the Court of Appeals for the Eleventh

Circuit explained “that the FAA’s ‘presumption of arbitrability’ is invalid when

parties to an earlier, valid contract choose to supersede that agreement in writing.”

Id. at 5 (citing Dasher, 745 F.3d at 1115-16). Similarly, in Applied Energetics, Inc. v.

Newoak Capital Markets, LLC, 645 F.3d 522 (2d Cir. 2011), Mr. Clough says the

Court of Appeals for the Second Circuit vacated a district court’s order granting a

defendant’s motion to compel arbitration where the parties’ original agreement was

superseded by a subsequent agreement. Id. (citing Applied Energetics, 645 F.3d at

524-25). Mr. Clough contends that in light of these cases, and because the parties’

subsequent agreement is silent on arbitration and includes an integration clause,

Brock Services cannot enforce the prior Arbitration Agreement. Id. at 6. Mr. Clough

further argues that because the subsequent Employment Agreement is unambiguous

and fully integrated, no extrinsic evidence may be considered to interpret it. Id. at 7.

      C.     Brock Services’ Reply

      Brock Services replies that Mr. Clough conceded the first two requirements

needed to compel arbitration are met and the sole remaining issue is whether Brock

Services has waived or otherwise nullified its Arbitration Agreement with Mr. Clough



                                           8
by the subsequent Employment Agreement. Def.’s Reply at 1-2. Brock Services

disputes Mr. Clough’s assertion that the Employment Agreement nullified the

Arbitration Agreement, as he ignored “the limited scope of the Employment

Agreement’s integration clause and fail to take into account the strong presumption

favoring arbitrability[]” in doing so. Id. at 2.

      Brock Services argues “[t]he integration clause of the Employment Agreement

expressly limited its application to the terms and conditions set forth in the

Employment Agreement: ‘[t]his Agreement cancels and supersedes any prior oral or

written agreement between the parties pertaining to the subject matter hereof.’” Id.

(citing Employment Agreement) (emphasis omitted). According to Brock Services, this

means this agreement is complete and final as to employees’ “compensation, benefits,

holidays, paid time off, discharge rights, and the other subject matters contained in

the Employment Agreement.” Id. Because the agreement does include an arbitration

clause and/or a forum selection clause, Brock Services says the parties’ previous

Arbitration Agreement is not canceled or superseded by the Employment Agreement.

Id.

      Brock Services dismisses Mr. Clough’s use of Applied Energetics and Dasher

and argues the reasoning of both cases applies “when the parties to an agreement

enter into a second, completely integrated agreement that fully defines their

contractual relationship[,]” which did not occur in the Employment Agreement

between Brock Services and Mr. Clough. Id. at 3. As Brock Services sees it, “at the

outset of the employment relationship, the parties entered into a distinct, stand-alone



                                            9
agreement to arbitrate any dispute that may arise between them and then two weeks

later entered into an Employment Agreement that did not alter, modify, or supplant

the parties’ existing stand-alone arbitration agreement.” Id.

       Brock Services argues the Employment Agreement’s integration clause is more

like the partial integration clauses in Bank Julius Baer & Co., Ltd. v. Waxfield Ltd.,

424 F.3d 278 (2d Cir. 2005) and Sher v. Goldman Sachs, Civil No. CCB–11–2796,

2012 WL 1377066, 2012 U.S. Dist. LEXIS 56596 (D. Md. Apr. 19, 2012). Id. at 4.

Brock Services avers that a finding that the Employment Agreement entered on

August 24, 2011 supersedes the Arbitration Agreement entered on August 10, 2011

will lead to an absurd result as it would mean,

       [T]he parties intended the arbitration agreement to remain in effect for
       a mere two weeks, despite the fact that the arbitration agreement and
       the Employee Handbook expressly state that it “is distinct, separate and
       different from any other modifiable company policy provision” and that
       “[b]y accepting or continuing employment with The Brock Group, you
       [referring to Plaintiff] acknowledge that you knowingly and voluntarily
       accept this Dispute Resolution Policy.”

Id. at 5 (citations omitted).

       Lastly, Brock Services argues that the parties did not expressly negate their

previous Arbitration Agreement. Id. Brock Services claims that to override the

presumption favoring arbitration, there must be some express or clear implication by

the parties to do so. Id. (citations omitted). In turn, Brock Services says the parties

took no such actions and Mr. Clough “has offered no affirmative evidence to overcome

the presumption that the arbitration agreement continued in full force and effect.”

Id. at 7.



                                          10
III.   LEGAL STANDARD

       The Federal Arbitration Act (FAA), 9 U.S.C. §§ 1 et seq., provides that “a

contract evidencing a transaction involving commerce to settle by arbitration a

controversy thereafter arising out of such contract . . . shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of

any contract.” Id. § 2. The FAA embodies a “liberal federal policy favoring arbitration

agreements.” Foss v. Circuit City Stores, Inc., 477 F. Supp. 2d 230, 232-33 (D. Me.

2007) (citations omitted). In deciding whether to compel arbitration, a court must

determine whether “(i) there exists a written agreement to arbitrate, (ii) the dispute

falls within the scope of that arbitration agreement, and (iii) the party seeking an

arbitral forum has not waived its right to arbitration.” Gove v. Career Sys. Dev. Corp.,

689 F.3d 1, 4 (1st Cir. 2012) (quoting Combined Energies v. CCI, Inc., 514 F.3d 168,

171 (1st Cir. 2008)).

       In deciding whether to compel arbitration, courts look to state law principles

that govern the formation of contracts, including validity, enforceability, and

revocability of contracts. Bezio v. Draeger, 737 F.3d 819, 822–23 (1st Cir. 2013)

(citation omitted). “[C]ourts judge the existence (or not) of an agreement to arbitrate

by normal state-law contract principles.” Britto v. Prospect Chartercare SJHSRI,

LLC, 909 F.3d 506, 512 (1st Cir. 2018) (citation omitted). Both parties utilize Maine

contract law and the Court agrees this is appropriate. See Genereux v. Raytheon Co.,

754 F.3d 51, 54 (1st Cir. 2014). Under Maine law:

       A contract exists if the parties mutually assent to be bound by all its
       material terms, the assent is either expressly or impliedly manifested in

                                           11
      the contract, and the contract is sufficiently definite to enable the court
      to ascertain its exact meaning and fix exactly the legal liabilities of each
      party.

Sullivan v. Porter, 861 A.2d 625, ¶ 13, 861 A.2d 625. “A binding integrated agreement

discharges prior agreements to the extent that it is inconsistent with them.” Maine

Mortg. Co. v. Tonge, 448 A.2d 899, 902 (Me. 1982) (citing Interstate Indus. Uniform

Rental Serv., Inc. v. F. R. Lepage Bakery, Inc., Me., 413 A.2d 516, 519 (1980); 3 A.

CORBIN, CONTRACTS § 573 (1960 & Supp. 1980)); see also Loe v. Town of Thomaston,

600 A.2d 1090, 1092 (Me. 1991) (“Under the parol evidence rule a binding partially

integrated agreement discharges prior agreements to the extent that it is inconsistent

with them”).

IV.   DISCUSSION

      Contrary to Brock Services’ argument, Mr. Clough’s opposition memorandum

does not concede that there is a valid arbitration agreement and that his claims fall

within the scope of the arbitration agreement.        Def.’s Reply at 1.    Mr. Clough

acknowledges that he signed the Arbitration Agreement on August 10, 2011, and it

requires “any disputes relating to his employment or termination of employment” be

submitted to arbitration, but his principal contention is that he does not have to

submit his claims to arbitration because his subsequent Employment Agreement

invalidates the Arbitration Agreement. Pl.’s Opp’n at 1-4. Accordingly, the Court

must determine whether “(i) there exists a written agreement to arbitrate, (ii) the

dispute falls within the scope of that arbitration agreement, and (iii) the party




                                          12
seeking an arbitral forum has not waived its right to arbitration.” Gove, 689 F.3d at

4.

      A.     Existence of a Valid Arbitration Agreement

      The Court’s first task is to ascertain whether a valid arbitration agreement

exists. FPE Found. v. Cohen, 801 F.3d 25, 29 (1st Cir. 2015). The presumption in

favor of arbitration does not apply to the initial determination of whether there is a

valid agreement to arbitrate. See Granite Rock Co. v. Int'l Bhd. of Teamsters, 561

U.S. 287, 301-02 (2010); Paquette v. McDermott Inv. Servs., LLC, No. CIV. 14-12377-

FDS, 2014 WL 5313945, at *5 (D. Mass. Oct. 17, 2014) (citing Kirleis v. Dickie,

McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009)).

      Mr. Clough argues there is no valid agreement to arbitrate and thus, Brock

Services cannot compel arbitration because the Employment Agreement—which

contains no arbitration provision but includes an integration clause—superseded the

Arbitration Agreement and the Court may not consider the prior Arbitration

Agreement to determine the level of integration because the Employment Agreement

is unambiguous. See Pl.’s Opp’n at 1-8. Brock Services counters that the Employment

Agreement, which it says is only partially integrated, is limited to the terms of that

agreement and thus, does not supersede the parties’ prior Arbitration Agreement and

that the parties did not expressly negate the Arbitration Agreement through the

Employment Agreement. See Def.’s Reply at 1-6.

      The first question, and the one that resolves this motion, is who decides

whether the claims are arbitrable. The Court must determine if the Arbitration



                                         13
Agreement delegates the authority to determine if the Arbitration Agreement has

been superseded to the arbitrator rather than the Court. Analyzing the language of

the Arbitration Agreement, the Court concludes whether the Arbitration Agreement

has been superseded by the Employment Agreement is for an arbitrator, not this

Court, to determine given the Arbitration Agreement’s broad and clear directive.

             1.     Delegation

      Before reaching the merits of a dispute, courts may be called upon to resolve

certain “gateway disputes” about the arbitrability of certain matters “unless the

parties clearly and unmistakably provide otherwise.”         Howsam v. Dean Witter

Reynolds, Inc., 537 U.S. 79, 83 (2002) (citation omitted); Fantastic Sams Franchise

Corp. v. FSRO Ass’n LTD, 683 F.3d 18, 24-25 (1st Cir. 2012). “For such gateway

questions, a court ‘should not assume that the parties agreed to arbitrate arbitrability

unless there is clear and unmistakable evidence that they did so.’” Patton v. Johnson,

915 F.3d 827, 835 (1st Cir. 2019) (citation omitted). Whether there is “clear and

unmistakable” evidence depends on the “parties' manifestation of intent” Rent-A-

Center West, Inc., v. Jackson, 561 U.S. 63, 69 n.1 (2010). “Parties can agree to

arbitrate gateway questions of arbitrability, such as whether the parties have agreed

to arbitrate or whether their agreement covers a particular controversy.” Id. at 68-

69 (internal quotation marks omitted). Often this is accomplished by delegation

provision which serves as an agreement between the parties delegating certain

threshold issues to arbitration. Danley v. Encore Capital Grp., Inc., 680 Fed. App’x.

394, 395-96 (6th Cir. 2017) (citation omitted).



                                          14
      A challenge to the entire contract or to another provision within the contract

“does not prevent a court from enforcing a specific agreement to arbitrate.” Rent-A-

Center, 561 U.S. at 70. The severability rule—originally announced in Prima Paint

Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 403-04 (1967)—is applicable to

delegation clauses. Rent-A-Center, 561 U.S. at 70. As a result, unless specifically

challenged, a delegation provision operates as “an additional, antecedent agreement”

under the FAA. Id. Accordingly, if the Court determines that the parties evidenced

a clear and unmistakable intent to submit certain gateway issues to the arbitrator

such as whether the Arbitration Agreement is valid, the Court must enforce the

parties’ intent. Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529

(2019).

      The Arbitration Agreement provides in relevant part:

      Each, every, any and all claims, disputes and/or controversies now
      existing or later arising between or among the Parties, or between or
      among the employees of The Brock Group . . . whether now known or
      unknown, arising out of or related to employment or termination of
      employment with The Brock Group shall be resolved only through final
      and binding arbitration . . . . Such claims, disputes, and/or controversies,
      without limitation, include those arising out of or relating to: all issues
      of arbitrability, including but not limited to unconscionability and all
      grounds as may exist at law or in equity for the revocation of any
      contract, the interpretation or application of this Dispute Resolution
      Policy . . ..

Arbitration Agreement ¶ 1. By its terms “all issues of arbitrability, including but not

limited to unconscionability and all grounds as may exist at law or in equity for the

revocation of any contract, the interpretation or application of this Dispute Resolution

Policy” are to be resolved by arbitration. Id. The Arbitration Agreement also states



                                          15
that “[a]ll disputes shall be exclusively resolved by final and binding arbitration

exclusively conducted under the JAMS Employment Arbitration Rules and

Procedures . . . in effect at the time of the arbitration demand.” Id. ¶ 3.

      Mr. Clough’s argument pertains to the Arbitration Agreement as a whole, and

he does not assert that the Arbitration Agreement was never executed, rather that it

has been superseded and is therefore no longer valid because of the Employment

Agreement. Thus, this delegation clause is “an additional, antecedent agreement”

under the FAA. Rent-A-Center, 561 U.S. at 70. The term arbitrability refers to

“questions about whether the parties have agreed to submit a given dispute to

arbitration.” Escobar-Noble v. Luxury Hotels Int'l of P.R., Inc., 680 F.3d 118, 122 (1st

Cir. 2012). In Rent-A-Center, the United States Supreme Court concluded that the

parties’ delegation provision—which provided “any dispute relating to the

interpretation, applicability, enforceability or formation of this Agreement, including

. . . any claim that all or any part of this Agreement is void or voidable” should be

submitted to arbitration—gave an arbitrator, and not the court, the authority to

determine whether the arbitration agreement was enforceable. 561 U.S. at 66, 72.

Here, the Arbitration Agreement commits to the arbitrator’s authority resolution of

any issue as to the revocation of any contract, the application and interpretation of

the Arbitration Agreement, and all issues concerning arbitrability. In light of this

direct and broad language, the Court concludes that the parties delegated to the

arbitrator the question of whether the Employment Agreement superseded the

Arbitration Agreement.



                                           16
      This conclusion is reinforced by the Arbitration Agreement’s reference of the

JAMS Employment Arbitration Rules and Procedures. Arbitration Agreement ¶ 3.

Pursuant to Rule 11(b), the arbitrator shall rule on “[j]urisdictional and arbitrability

disputes, including disputes over the formation, existence, validity, interpretation or

scope of the agreement under which Arbitration is sought”, and “determine

jurisdiction and arbitrability issues . . ..” JAMS Employment Arbitration Rules and

Procedures, Rule 11(b), https://www.jamsadr.com/files/Uploads/Documents/JAMSRu

les/JAMS_employment_arbitration_rules-2014.pdf. Courts have consistently found

that incorporation of arbitration rules        is evidence of the parties’ clear and

unmistakable intent to delegate to the arbitrator the authority to determine

questions of arbitrability and jurisdiction. See Awuah v. Coverall North America,

Inc., 554 F.3d 7, 11-12 (1st Cir. 2012); Apollo Computer, Inc. v. Berg, 886 F.2d 469,

473-74 (1st Cir. 1989); Tannat v. Varonis Syss., Inc., No. 18-12589-JGD, 2019 WL

830482, at *5 (D. Mass. Feb. 21, 2019).

      The Court concludes the parties delegated the issue of whether the Arbitration

Agreement remains valid in light of the Employment Agreement to arbitration, and

because this delegation provision operates as an additional, antecedent agreement,

the Court must enforce it.

      B.     Scope and Waiver

      Mr. Clough says “[b]ecause there is no valid agreement to arbitrate, there is no

need to determine whether Plaintiff’s claims fall within the scope of the DRP or

whether Defendant waived all rights to enforce the invalid arbitration provisions.”



                                          17
Pl.’s Opp’n at 8. In light of the Court’s conclusion that the parties have delegated to

the arbitrator the issue of the Arbitration Agreement’s validity, it is necessary to

consider whether Mr. Clough’s allegations fall within the scope of the Arbitration

Agreement and if Brock Services waived its right to compel arbitration.

      The Arbitration Agreement’s scope is broad and extensive as it applies to every

claim “now existing or later arising between or among the Parties . . . arising out of

or related to employment or termination of employment,” whether such claims are

known or unknown. Arbitration Agreement ¶ 1. In reviewing Mr. Clough’s claims for

retaliation under the MWPA and the MHRA, the Court concludes they fall within the

Arbitration Agreement’s purview. Moreover, Brock Services has not waived its right

to compel arbitration as it moved to compel arbitration in a reasonably prompt

fashion in this lawsuit. Marie, 402 F.3d at 17.

      C.     Stay or Dismissal

      The remaining issue is whether the Court should dismiss or stay the action.

The Court has discretion to stay or dismiss when all the issues before it are arbitrable.

Bercovitch v. Baldwin Sch., Inc., 133 F.3d 141, 156 n.21 (1st Cir. 1998). Although

there are advantages to dismissal when all the issues are arbitrable, Boulet v. Bangor

Sec., Inc., 324 F. Supp. 2d 120, 127 (D. Me. 2004), the Court concludes a stay is

appropriate in light of the fact that the Court is staying for reasons of the statute of

limitations in the companion case, Moss v. Brock Services, 2:19-cv-00084-JAW. It

makes sense for the Court to address these two cases, which are similar, in the same

fashion to avoid inconsistent decisions. Even so, the Court does not want to lose track



                                           18
of this case and its companion and hereby ORDERS the parties to file with the Court

a status report on their progress with arbitration within ninety days of the date of

this order and every ninety days thereafter until the arbitration is over.

V.     CONCLUSION

       The Court GRANTS Brock Services’ Motion to Compel Arbitration (ECF No.

12). 3 The Court STAYS this action pending the outcome of arbitration and ORDERS

counsel to prepare and file a joint status report by November 12, 2019 and every

ninety days thereafter until the arbitration is resolved.

       SO ORDERED.

                                              /s/ John A. Woodcock, Jr.
                                              JOHN A. WOODCOCK, JR.
                                              UNITED STATES DISTRICT JUDGE




Dated this 13th day of August, 2019




3       By granting the motion to compel arbitration the Court is expressing no view as to whether
an arbitrator should or should not conclude that the claims are arbitrable.

                                                19
